      1   Michael R. Kealy,
          Nevada Bar No. 971
      2   Ashley C. Nikkel,
      3   Nevada Bar No. 12838
          PARSONS BEHLE & LATIMER
      4   50 W. Liberty Street, Suite 750
          Reno, Nevada 89501
      5   Telephone: (775) 323-1601
          Facsimile: (775) 348-7250
      6   Email: mkealy@parsonsbehle.com
      7          anikkel@parsonsbehle.com

      8              – and –

      9   Gregory T. Lawrence, Esq.
          (Admitted Pro Hac Vice)
     10
          Kyle S. Kushner, Esq.
     11   (Admitted Pro Hac Vice)
          CONTI FENN & LAWRENCE LLC
     12   36 S. Charles Street, Suite 2501
          Baltimore, Maryland 21201
     13   Telephone: (410) 837-6999
          Facsimile: (410) 510-1647
     14
          Email: greg@lawcfl.com
     15          kyle@lawcfl.com

     16   Attorneys for Plaintiff/Counter-Defendant
          BARTECH SYSTEMS INTERNATIONAL, INC.
     17
                                      UNITED STATES DISTRICT COURT
     18
                                             DISTRICT OF NEVADA
     19
     20   BARTECH SYSTEMS INTERNATIONAL,
          INC., a Delaware corporation,                  Case No. 2:15-cv-02422-MMD-NJK
     21
                                Plaintiff,               STIPULATION TO STAY CASE AND
     22                                                  REMOVE TRIAL DATE
          vs.
     23
          MOBILE SIMPLE SOLUTIONS, INC., a
     24   Delaware corporation, 8854831 Canada Inc., a
          Canadian corporation, GEM SA, a Belgian
     25   company, MOBILE SIMPLE SOFTWARE
          SERVICES(FRANCE), a French company,
     26   VINCENT TESSIER, an individual,
          CHRISTELLE PIGEAT, an individual,
     27

     28
PARSONS
BEHLE &
LATIMER
      1                           Defendants.
      2
          MOBILE SIMPLE SOLUTIONS, INC., a
      3   Delaware corporation, VINCENT TESSIER,
          an individual, CHRISTELLE PIGEAT, an
      4   individual, GEM SA, a Belgian corporation,
      5                           Counterclaimants,
      6   vs.
      7   BARTECH SYSTEMS INTERNATIONAL,
          INC., a Delaware corporation,
      8
                                  Counter-defendant.
      9
     10           Plaintiff and Counter-defendant Bartech Systems International, Inc. (“Bartech”) and
     11
          Defendant and Counterclaimants GEM SA (“GEM”) and Mobile Simple Software Services(France)
     12
          (“Mobile France”), by and through their attorneys, and Vincent Tessier, in proper person
     13
          (collectively, the “Parties”), hereby stipulate and agree as follows:
     14

     15           1.      The Parties have entered into a Settlement Agreement and consent Order of Final

     16   Judgment of a Permanent Injunction and Declaratory Relief that, among other things, resolves the

     17   Parties’ claims made against each other in this matter and renders the trial set to commence on
     18   November 27, 2018 moot.
     19
                  2.      Because the Settlement Agreement and Order of Final Judgment of a Permanent
     20
          Injunction and Declaratory Relief include two individuals in bankruptcy, the Parties are seeking the
     21
          approval of the U.S. Bankruptcy Court for the District of Nevada on an expedited basis.
     22

     23           3.      Once bankruptcy court approval is obtained, the Parties intend to file a Stipulation

     24 and the Order of Final Judgment of a Permanent Injunction and Declaratory Relief for entry by this

     25 Court.

     26
                  4.      This Court has discretionary power to stay this matter. Landis v. N.A. Co., 299 U.S.
     27
          248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every
     28
PARSONS
BEHLE &
LATIMER                                                       2
      1   court to control the disposition of the causes on its docket with economy of time and effort for itself,
      2   for counsel, and for litigants. How this can best be done calls for the exercise of judgment which
      3
          must weigh competing interests and maintain an even balance.”); see also Lockyer v. Mirant Corp.,
      4
          398 F.3d 1098, 1109 (9th Cir. 2005); United States v. Grace, 526 F.3d 499, 516 (9th Cir. 2008) (en
      5
          banc) (holding that district courts have broad authority to, among other things, manage their own
      6

      7 docket); cf. Fed. R. Civ. P. 1, 79.

      8             5.   The Parties agree that a stay of all deadlines pending resolution of the proceedings

      9 that seek approval of the Settlement Agreement and Order of Final Judgment of Permanent
     10
          Injunction and Declaratory Relief is appropriate and serves the interests of judicial economy and
     11
          presents the most efficient and least expensive method of resolving this matter.
     12
                    6.   The Parties further agree that the trial set to commence on November 27, 2018 is
     13
          moot, and it is thus appropriate to remove that trial date from the docket.
     14

     15
          PARSONS BEHLE & LATIMER                        GREENE INFUSO, LLP
     16

     17      /s/ Michael R. Kealy                            /s/ Michael V. Infuso
          Michael R. Kealy, Esq.                         (Signed by filing attorney with
     18
          Nevada Bar No. 971                             with permission of counsel)
     19   Ashley C. Nikkel, Esq.                         Michael V. Infuso, Esq.
          Nevada Bar No. 12838                           Nevada Bar No. 7388
     20   50 W. Liberty Street, Suite 750                Keith W. Barlow, Esq.
          Reno, Nevada 89501                             Nevada Bar No. 12689
     21   Telephone: (775) 323-1601                      3030 South Jones Boulevard, Suite 101
     22   Facsimile: (775) 348-7250                      Las Vegas, Nevada 89146
          E-mail: mkealy@parsonsbehle.com                Telephone: (702) 570-6000
     23           anikkel@parsonsbehle.com               Facsimile: (702) 463-8401
                                                         E-mail: minfuso@greeneinfusolaw.com
     24   – and –                                                 kbarlow@greeneinfusolaw.com
     25   CONTI FENN & LAWRENCE LLC                      Attorneys for Defendant/Counterclaimants GEM and
          Gregory T. Lawrence, Esq.                      Mobile France
     26
          (Admitted Pro Hac Vice)
     27   Kyle S. Kushner, Esq.
          (Admitted Pro Hac Vice)
     28   CONTI FENN & LAWRENCE LLC
PARSONS
BEHLE &
LATIMER                                                      3
October 26, 2018
      1                                     CERTIFICATE OF SERVICE
      2           I hereby certify that I am an employee of the law firm of Parsons Behle & Latimer and
      3   that on the 26th day of October, 2018, I filed a true and correct copy of the foregoing Stipulation
      4 to Stay Case and Remove Trial Date with the Clerk through the Court’s CM/ECF system, which

      5   sent electronic notification to all registered users as follows:
      6
                  Michael V. Infuso, Esq.                      Matthew L. Johnson
      7           Keith W. Barlow, Esq.                        Johnson & Gubler, P.C.
      8           Sean B. Kirby, Esq.                          8831 W. Sahara Avenue
                  Greene Infuso, LLP                           Las Vegas, Nevada 89117
      9           3030 South Jones Boulevard, Suite 101        mjohnson@mjohnsonlaw.com
                  Las Vegas, NV 89146                          Attorney for Vincent Tessier in Bankruptcy
     10           minfuso@greeneinfusolaw.com                  matter
                  kbarlow@greeneinfusolaw.com
     11
                  skirby@greeneinfusolaw.com
     12           Attorneys for Defendant GEM SA

     13
          -and- via Courtesy Email (listed below) and U.S. Mail, at Reno, Nevada, in sealed envelopes with
     14   first-class postage fully prepaid and addressed as follows:
     15           Mobile Simple Solutions, Inc.                Mobile Simple Solutions (IAS), Inc.
                  2711 Centerville Road, Suite 400             c/o Michel Marleau, Esq.
     16           Wilmington, Delaware 19808                   Ernst & Young Inc.
                                                               800 Rene-Levesque Boulevard West
     17                                                        Montreal, QC H3B 2X9, Canada
     18           Vincent Tessier                              Christelle Pigeat
                  2298 Aria Drive                              1457 rue Laurier Est, #4
     19           Henderson, Nevada 89052                      Montreal, QC, H2J 1H8, Canada
                  Courtesy Email:                              Courtesy Email:
     20           vintessier@gmail.com;                        christelle@mobile-simple.com;
                  vincent@mobile-simple.com                    christelle.pigeat@gmail.com
     21

     22
                                                           /s/ Kathy Souviron
     23                                                  Employee of Parsons Behle & Latimer
     24

     25

     26

     27

     28
PARSONS
BEHLE &
LATIMER
          22288.001\4846-9819-7831v1
